Citation Nr: 1307011	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran's appeal has subsequently been transferred to the RO in North Little Rock, Arkansas, and then to Atlanta, Georgia.

A hearing before the undersigned Veterans Law Judge at the RO was held in October 2012.  A transcript of the hearing has been associated with the claims file.

The United States Court of Appeal for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

A claim for service connection for sleep apnea was initially denied in a December 2006 rating decision as there was no evidence of a current condition of sleep apnea.  
The Veteran had until December 2007 to appeal the December 2006 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  During that time period, a statement of the Veteran was received in February 2007, requesting reconsideration of service connection for sleep apnea.  The RO also received new and material medical evidence within one year of the December 2006 rating decision; therefore, that decision is not final.  The RO construed the Veteran's February 2007 statement to be a new claim and denied the claim in a November 2007 rating decision.  As such, the issue on appeal is de novo service connection for sleep apnea.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all doubt in the Veteran favor, the evidence of record is in equipoise as to whether the Veteran's chronic obstructive sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for chronic obstructive sleep apnea have been met.  38 U.S.C.A. § 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



II. Merits of the Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the October 2012 Board hearing that his sleep apnea started during his military service.  He stated that his symptoms included severe headaches, inability to fall asleep, and staying asleep.  He stated he would be tired in the morning from his lack of sleep.  He stated he went on sick call on several occasions and was treated with Tylenol and decongested pills.  The Veteran testified that other soldiers often told him he snored and that his wife also complained he snored and often slept in a different room.  The Veteran stated he did not have health insurance after separation so he was unable to seek treatment.  The Veteran testified it was not until 2001 when he underwent a sleep study and was diagnosed with moderate chronic sleep apnea.

The Veteran's service treatment records are silent for any diagnosis or treatment of obstructive sleep apnea.  There are however records indicating complaints of headaches.

According to the post-service treatment record, the Veteran reported a long history of obstructive sleep apnea; he has persistent daytime fatigue and hyper-somnolence.  He was first diagnosed in 1995 in a sleep study.  He underwent uvulopalatopharygoplasty but continued to experience apneic episodes.  It was recommended he lose weight and use a CPAP machine.

In a May 2007 letter from the Veteran's private physician, Dr. J. J. W., the Veteran was first evaluated in December 1994.  He complained of heavy snoring, interrupted breathing, and acid reflux.  He stated he has experienced these symptoms for many years and was particularly bothered by morning headaches.  Following a sleep study, Dr. J. J. W. confirmed a diagnosis of severe obstructive sleep apnea and it is likely that the Veteran may have been suffering from obstructive sleep apnea since he was a teenager. 

The Veteran submitted another letter from Dr. J. J. W., dated September 2008, who stated:

[Obstructive sleep apnea] tends to be a disease of insidious onset with there being concomitant problems with hypertension or obesity, both of which Mr. [redacted] developed years after entering the U.S. military service.  Although Mr. [redacted] service medical records do not contain any diagnosis for his sleep apnea, it is my professional medical opinion that his sleep apnea condition originated a few years prior to his initial diagnosis of hypertension.  Based on his history, it is my opinion that the sleep apnea developed while Mr. [redacted] was in service and is directly related to his service-connected hypertension, as well as [his] history of obesity.

In addition, the Veteran also submitted other lay statements each from his wife, ex-wife, and father.  Notably, the Veteran's ex-wife, C. J. W, stated that during her marriage to the Veteran while he was in the military she would have to awake him during the night as he snored and gasped for air.  She stated he always complained of headaches and problems in his sinuses.  He sought treatment but was given over-the-counter medication. 

After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that the Veteran's sleep apnea is related to his military service.  The Board finds that there are no negative medical nexus opinions of record and cannot ignore Dr. J. J. W.'s opinion that the Veteran's sleep apnea is related to his military service.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board also finds that while sleep problems related to his sleep apnea were not documented in his service treatment records, the statements by the Veteran, and lay statement from his relatives (particularly his ex-wife) establish that he experienced symptoms of sleep apnea while in service.  

The Veteran and his ex-wife are competent to testify as to the symptoms of sleep apnea that the Veteran experienced during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Additionally, the Board finds that laypersons are competent to testify in regard to their observations to which they have personal knowledge.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he had symptoms of snoring and difficult breathing in service and that these same symptoms continued since his discharge from the military.  The Board observes that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has reported his in-service symptoms of sleep apnea to his private physician, and neither the Veteran nor his private physician have ever reported another date of onset; moreover, there are no negative opinions of record. 

Furthermore, the Veteran's lay contentions regarding experiencing symptoms of this disorder during his military service are supported by his supporting witness statements and service treatment records, as discussed above.  A layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds that by granting the Veteran the benefit of the doubt that service connection for chronic obstructive sleep apnea is granted.  Service connection is warranted since there are no negative nexus opinions of record and a private medical opinion relating that the onset of this condition was during the Veteran's military service.  Here, as it pertains to obtaining an overview of the Veteran's medical history, claims file review is not a requirement for a private medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Veteran's statements have been found competent and credible, are supported by the other evidence of record, and are not found to be inconsistent with the circumstances of the Veteran's service.  Resolving of all reasonable doubt in the Veteran's favor, the record evidence supports a finding that the Veteran's chronic obstructive sleep apnea is related to service.  Accordingly, the appeal is granted.



ORDER

Service connection for chronic obstructive sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


